Porter, J.
delivered the opinion of the court. The creditor of an insolvent debtor, brings this action, to set aside a sale of property belonging to the estate of the latter. It was made under an order of seizure, at the suit of another creditor, since the banksuptcy, and after syndics were appointed. An exception was taken to the petition, and sustained by the court of the first instance, from which the petitioner has appealed.
This exception was, that an individual creditor, could not maintain an action to annul the sale, that it should have been brought by the syndics. We concur in the opinion with the district court. Suits for property belonging to the insolvent, and alleged to make a part of his estate surrendered, as this was, must he brought by the representatives *699of those to whom the surrender was made: that is, by the syndics.
Eastern District.
March, 1830.
Seghers for plaintiff, Hennen for defendants.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.